Order filed July 7, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00883-CV
                                  ____________

         CAL DIVE OFFSHORE CONTRACTORS INC., Appellant

                                        V.

                           NIGEL BRYANT, Appellee


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-57457

                                     ORDER

      Appellant petitioned for voluntary bankruptcy in the United States
Bankruptcy Court for the District of Delaware under cause number 15-10459-CSS.
Because a stay is automatically effected by Section 362(a) of the Bankruptcy Code,
when this court received notice of appellant’s bankruptcy filing on March 17,
2015, we stayed all proceedings in the appeal. See Tex. R. App. P. 8.2.
      On July 2, 2015, appellant filed notice with this court that the bankruptcy
court lifted the stay for purposes of this appeal. Attached to the notice is a copy of
the bankruptcy court’s order.

      Accordingly, the case is ordered REINSTATED and placed on the court’s
active docket.

                                       PER CURIAM